UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4619



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DEWAYNE ANTONIO PARRIS, a/k/a D.A.,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, District Judge.
(CR-02-11)


Submitted:   April 21, 2004                 Decided:   October 1, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter R. Roane, Charlottesville, Virginia, for Appellant. John L.
Brownlee, United States Attorney, Eric M. Hurt, Assistant United
States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dewayne Antonio Parris was convicted of conspiracy to

possess with intent to distribute more than fifty grams of cocaine

base   (Count   II),   in   violation    of   21    U.S.C.    §   846    (2000);

possession with intent to distribute more than fifty grams of

cocaine base (Count III), in violation of 21 U.S.C. § 841(a)

(2000); possession and discharge of a firearm in relation to a drug

trafficking crime (Count IV), in violation of 18 U.S.C. § 924(c)

(2000);   and   unlawful    possession   of   a    firearm    while     being   an

unlawful user of a controlled substance (Count V), in violation of

18 U.S.C. §§ 922(g)(1), 922(g)(3) (2000). These charges arose from

his participation in a drug trafficking scheme.

           On appeal, Parris contends that there was insufficient

evidence to support his conviction for violating § 924(c) and

§ 922(g), and thus, the district court erred in denying his motion

for judgment of acquittal on these counts.

           This court reviews the district court’s decision to deny

a motion for judgment of acquittal de novo.                  United States v.

Gallimore, 247 F.3d 134, 136 (4th Cir. 2001).           Where, as here, the

motion was based on insufficient evidence, “[t]he verdict of a jury

must be sustained if there is substantial evidence, taking the view

most favorable to the Government, to support it.”                  Glasser v.

United States, 315 U.S. 60, 80 (1942).            This Court “ha[s] defined

‘substantial evidence,’ in the context of a criminal action, as


                                   - 2 -
that evidence which ‘a reasonable finder of fact could accept as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.’”         United States v. Newsome, 322

F.3d 328, 333 (4th Cir. 2003) (quoting United States v. Burgos, 94

F.3d 849, 862-63 (4th Cir. 1996) (en banc)).          This Court does not

review the credibility of the witnesses and assumes that the jury

resolved all contradictions in the testimony in favor of the

Government.   United States v. Romer, 148 F.3d 359, 364 (4th Cir.

1998).

          Parris first alleges that the evidence was insufficient

to prove that he possessed a firearm in furtherance of a drug

trafficking scheme, in violation of § 924(c)).          In establishing a

violation of § 924(c), the Government is required to prove beyond

a reasonable doubt that the firearm “furthered, advanced, or helped

forward a drug trafficking crime.”          United States v. Lomax, 293

F.3d 701, 705 (4th Cir.), cert. denied, 537 U.S. 1031 (2002).

Viewing the evidence in the light most favorable to the Government,

and assuming the jury resolved all contradictions in favor of the

Government,   we   conclude   that   the   evidence   was   sufficient   to

establish that Parris possessed a firearm in furtherance of a drug

trafficking scheme, in violation of § 924(c). Glasser, 315 U.S. at

80; Romer, 148 F.3d 359, 364; Lomax, 293 F.3d at 705.

          Parris also contends that the evidence was insufficient

to prove that he was an unlawful drug user, rendering his firearm


                                 - 3 -
possession a violation of § 922(g)(3).                In order to sustain a

conviction under § 922(g)(3), the Government must prove that the

Defendant’s drug use was sufficiently consistent, “prolonged,” and

close in time to his gun possession to put him on notice that he

qualified as an unlawful user of drugs under the statute.                United

States v. Purdy, 264 F.3d 809, 812 (9th Cir. 2001) (recognizing

that statute may not encompass a defendant whose illegal drug use

was “infrequent” or in the “distant past”); see also United States

v. Jackson, 280 F.3d 403, 406 (4th Cir. 2002) (finding that firearm

possession and drug use need not be simultaneous).                  Viewing the

evidence   in   the    light     most    favorable   to   the   Government,   and

assuming the jury resolved all contradictions in favor of the

Government,     we    conclude    that    the   evidence   was   sufficient    to

establish that Parris was an unlawful user at the time he possessed

the firearm.     Glasser, 315 U.S. at 80; Romer, 148 F.3d 359, 364;

Jackson, 280 F.3d at 406.1

           Accordingly, we find no error in the district court’s

denial of Parris’ motion for judgment of acquittal on both counts,

Gallimore, 247 F.3d at 136, and we affirm Parris’ conviction and




     1
      We note that the Fifth Circuit decision relied on by Parris
was vacated by that court’s grant of en banc rehearing. See United
States v. Herrera, 289 F.3d 311 (5th Cir.), vacated by, 313 F.3d
882 (5th Cir. 2002) (en banc), cert. denied, 537 U.S. 1242 (2003);
see generally Byrne v. Butler, 845 F.2d 501, 507 (5th Cir. 1988)
(recognizing circuit rule that grant of en banc rehearing vacates
panel opinion).

                                        - 4 -
sentence.2   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




     2
      On July 23, 2004, Parris filed a motion for leave to file a
supplemental brief addressing the effect of Blakely v. Washington,
124 S. Ct. 2531 (2004), on his sentence. We grant this motion. We
deem the motion to be the supplemental brief, and we conclude that
the Blakely claim is without merit. See United States v. Hammoud,
No. 03-4253, 2004 WL 1730309 (4th Cir. Aug. 2, 2004) (order),
petition for cert. filed, ___ U.S.L.W. ___ (U.S. Aug. 6, 2004) (No.
04-193), and ___ F.3d ___, 2004 WL 2005622 (4th Cir. Sept. 8,
2004).

                              - 5 -